DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 6/2/2021.  Claims 1-16 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 and method of claim 10 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 10 recite:
1. A substitute support fund distribution system… the substitute support fund distribution system comprising… transmit information related to a seller and payment information related to a payer; …receive a payment request… and proceed with payment or remittance processing; and… transmit information about a support fund related to the payer….

Referring to the limitations above, independent claims 1 and 10 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 10 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 10 only recite the simple legal or commercial interaction of remittance processing for the purpose, as described in the specification, of disbursing funds from a support fund such as a disaster relief fund.  Regarding legal interaction, the distribution of welfare or charitable funds is regulated in the U.S.  Accordingly, each of claims 1 and 10 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 10, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 10 of servers and terminals does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 10 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 10, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d).  For example, disbursing funds in view of “information about a support fund” is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the server and terminal of claims 1 and 10 are known devices, as discussed pages 10 and 11 of the Applicant’s specification.   Accordingly, claims 1 and 10 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 10 are not patent eligible.  Dependent claims 2-9 and 11-16 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-9 and 11-16 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of known parameters and variables to manage a budget (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozment (US 2008/0208748) in view of Jeong (US 2018/0247311).
Claim 1 recites:
A substitute support fund distribution system using a substitute payment processing server, the substitute support fund distribution system comprising: (Ozment, Fig. 1, [0042], system 100; [0049], server) 
a payment request terminal configured to transmit information related to a seller and payment information related to a payer; (Ozment, Fig. 1, [0042], terminal 40) 
a payment and payment gateway server configured to receive a payment request from the payment request terminal and proceed with payment or remittance processing; and (Ozment, Fig. 1, [0042], financial institution can be a card issuer having a processor 10 to authorize transaction; [0049], server) 
the substitute payment processing server configured to communicate with the payment and payment gateway server, and transmit information about a support fund related to the payer to the payment and payment gateway server.  (Ozment, Fig. 1, [0042], source 50 provides funds through communication line 15 for an account; [0049], server.  Ozment does not specifically disclose the substitute payment processing server configured to communicate with the payment and payment gateway server, and transmit information about a support fund related to the payer to the payment and payment gateway server.  Jeong, Figs. 1-3, [0052]-[0055], discusses a server 100 providing agency payment service to make advance payment in connection with financial transaction servers 400, 500.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the source of Ozment with the server providing agency payment service of Jeong in order to implement the computer based methods using a server a discussed in Ozment, [0049].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Jeong in Ozment since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of transaction systems having security parameters and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 10 corresponds to claim 1 and is rejected on the same grounds.  Regarding method claim 10, Ozment, [0013], method for controlling transactions.
Claim 2 recites:
The substitute support fund distribution system of claim 1, wherein the payment and payment gateway server comprises at least one of a VAN company server, a PG company server, a card company server, and a financial company server.  (Ozment, Fig. 1, [0042], financial institution can be a card issuer; [0049], server.  Ozment does not specifically disclose the payment and payment gateway server comprises at least one of a VAN company server, a PG company server, a card company server, and a financial company server.  Jeong, Fig. 1., [0069], discloses “The financial transaction server 400 associated with payment of the first user 2 may be value added network (VAN) server, payment gateway (PG) server, credit card company server”.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the financial institution of Ozment with the servers of Jeong in order to implement the computer based methods using a server a discussed in Ozment, [0049].)
Claim 3 recites:
The substitute support fund distribution system of claim 1, wherein the substitute payment processing server comprises a support fund automatic determination unit configured to determine a support fund ratio to a payment amount.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges.  Ozment does not specifically disclose determining a support fund ratio to a payment amount.  Jeong, Fig. 3, [0096], discusses ratio to share expected payment.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment to include the ratio of Jeong in order to evaluate a transaction request according to a parameter as discussed in Ozment, [0004] and Jeong, [0011].)
Claim 11 corresponds to claim 3 and is rejected on the same grounds.
Claim 8 recites:
The substitute support fund distribution system of claim 3, further comprising a substitute payment information processing unit configured to determine whether a substitute payment condition is satisfied based on payment information received from the payment and payment gateway server, and to determine a substitute payment ratio based on the support fund ratio determined by the support fund automatic determination unit.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges.  Ozment does not specifically disclose determining a substitute payment ratio based on the support fund ratio determined by the support fund automatic determination unit.  Jeong, Figs. 1-3, [0172]-[0174], discusses determining different ratios for users.  See also Jeong, [0085].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment to include the ratio of Jeong in order to evaluate a transaction request according to a parameter as discussed in Ozment, [0004] and Jeong, [0011].)
Claim 16 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The substitute support fund distribution system of claim 8, wherein whether the substitute payment condition is satisfied is determined based on at least one of a support fund limit, a business type of the seller, purchase details, and a payment amount.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges and merchant category)
Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozment (US 2008/0208748) in view of Jeong (US 2018/0247311) and further in view of Train (US 2010/0250317).
Claim 4 recites:
The substitute support fund distribution system of claim 3, wherein the support fund automatic determination unit is configured to determine the support fund ratio based on a support fund budget and a usage amount of the support fund.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges.  Ozment and Jeong do not specifically disclose determining the support fund ratio based on a support fund budget and a usage amount of the support fund.  Train, [0030], discusses factoring burn rate, which corresponds to usage, and total budget in allotting funds.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment as modified with the ratio of Jeong to consider total budget and burn rate as disclosed in Train in order to control transactions as discussed in Ozment, [0004].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Train in Ozment as modified by Jeong since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of allocating resources and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 12 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The substitute support fund distribution system of claim 3, wherein the support fund automatic determination unit is configured to determine whether to increase, decrease, or maintain the support fund ratio by comparing a usage amount of the support fund during a predetermined period with a support fund budget during a period.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges.  Ozment and Jeong do not specifically disclose determining whether to increase, decrease, or maintain the support fund ratio by comparing a usage amount of the support fund during a predetermined period with a support fund budget during a period.  Train, [0030], discusses factoring burn rate, which corresponds to usage, and total budget in allotting funds, and Train, [0039], further discusses reducing or increasing resources in a time period.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment as modified with the ratio of Jeong to consider total budget and burn rate as disclosed in Train in order to control transactions as discussed in Ozment, [0004].)
Claim 13 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The substitute support fund distribution system of claim 5, wherein the predetermined period is settable on a daily, weekly, or monthly basis, and is changeable according to an exhaustion ratio of the usage amount of the support fund to the support fund budget.  (Ozment and Jeong do not specifically disclose the predetermined period is settable on a daily, weekly, or monthly basis, and is changeable according to an exhaustion ratio of the usage amount of the support fund to the support fund budget.  Train, [0030], discusses factoring burn rate, which corresponds to usage, and total budget in allotting funds for a particular time period, which may be monthly.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment as modified with the ratio of Jeong to consider total budget and burn rate to modify allocations in a settable monthly time period as disclosed in Train in order to control transactions as discussed in Ozment, [0004].)
Claim 14 corresponds to claim 6 and is rejected on the same grounds.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozment (US 2008/0208748) in view of Jeong (US 2018/0247311) and further in view of White (US 11,132,661).
Claim 7 recites:
The substitute support fund distribution system of claim 3, wherein the support fund automatic determination unit is configured to set a ratio of accumulation points to be provided to the payer based on a payment amount in addition to the support fund.  (Ozment, Fig. 1, [0044], processor programmed to provide comparison function to evaluate transaction based on transaction parameters; [0033], parameters include monetary value ranges.  Ozment and Jeong do not specifically disclose setting a ratio of accumulation points to be provided to the payer based on a payment amount in addition to the support fund.  White, Fig. 3, 9:12-9:22, discusses each payor may receive his or her portion of rewards points, which corresponds to accumulation points, based on the split transaction.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction parameters of Ozment as modified with the ratio of Jeong to award rewards points based on the split transaction as disclosed in White in order to control transactions as discussed in Ozment, [0004].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in White in Ozment as modified by Jeong since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of allocating resources and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 15 corresponds to claim 7 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: Wilkinson (US 11,144,905), Varadarajan (US 10,699,290), Rossi (US 2018/0300707), Baumgartner (US 2017/0161859), Kim (US 2018/0315029), Connolly (US 2016/0247229), Evans (US 2014/0279474), Kapur (US 2014/0089169), Dent (US 2013/0212014), Dangott (US 2012/0233074), Lyons (US 2008/0306867) and Rosenberger (US 2006/0259390).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692